Citation Nr: 1444591	
Decision Date: 10/07/14    Archive Date: 10/16/14	

DOCKET NO.  12-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 percent for low back pain syndrome with compression fractures of the second and third lumbar vertebrae and degenerative changes.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Upon review of the evidence the Board finds that the issues currently on appeal, the Veteran seeks entitlement to service connection for a bilateral hip disability and phlebitis of the right leg.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

In substantive appeals filed in December 2012 and July 2014, the Veteran indicated his desire for a videoconference hearing before a Veterans Law Judge at the Regional Office (RO) located in New York, New York.  Based on a review of the file, the Veteran has not yet been afforded that videoconference hearing.  As videoconference hearings are scheduled by the RO this case is remanded for further development.

Further, it would appear that, at various points during the course of the current appeal, the Veteran has been represented both by the Disabled American Veterans, and a private attorney, Michael T. Sullivan.  At present, it is unclear who does, in fact, currently represent the Veteran.  Similarly unclear is whether the Veteran's current representative represents him as to both of the issues currently before the Board, or only one of those issues.  Accordingly, an attempt to clarify this situation must be undertaken prior to a final adjudication of the Veteran's current claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake all appropriate action to clarify the Veteran's representation on appeal, to include addressing whether that representation is for one or both of the issues currently before the Board.

2.  Following the aforementioned clarification, the AOJ should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO located in New York, New York.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



